Title: To James Madison from Louis-André Pichon, 28 July 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


28 July 1802, Georgetown. Encloses a copy of a letter from the minister of foreign relations announcing the signing of the definitive peace between France and Great Britain; adds a copy of the treaty [not found] and requests that both documents be brought to the president’s attention. Would have had the pleasure of sending this interesting communication sooner had the packet that contained it not been mislaid at Norfolk, where it arrived a long while ago.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC 2 pp.; in French. In a clerk’s hand, signed by Pichon. Surviving enclosure is a copy of Talleyrand to Pichon, 5 Germinal an X (26 Mar. 1802) (1 p.).


